[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                               U.S. COURT OF APPEALS
                            No. 09-12622         ELEVENTH CIRCUIT
                                                    MARCH 17, 2010
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                       CLERK

                  D. C. Docket No. 89-00074-CR-J-16

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

DOUGLAS RICHARD HEWITT,
a.k.a. Dougie,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                            (March 17, 2010)

Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
      Douglas Richard Hewitt appeals the denial of his motion for a reduction of

sentence. 18 U.S.C. § 3582(c)(2). We affirm.

      We review de novo conclusions about the scope of the legal authority of the

district court under section 3582(c)(2). United States v. Jones, 548 F.3d 1366,

1368 (11th Cir. 2008).

      Amendment 706 to the Sentencing Guidelines reduced base offense levels for

crack cocaine offenses. If a defendant was responsible for at least 4.5 kilograms of

crack cocaine, Amendment 706 does not reduce his applicable guideline range, and

he is ineligible for a sentence reduction under section 3582(c)(2). Jones, 548 F.3d

at 1369. The decision of the Supreme Court in United States v. Booker, 543 U.S.

220, 125 S. Ct. 738 (2005), does not provide an independent basis to reduce his

sentence. Jones, 548 F.3d at 1369.

      Hewitt was ineligible for a sentence reduction under section 3582(c)(2).

Jones, 548 F.3d at 1369. During Hewitt’s original sentencing, the district court

adopted the finding in the presentence investigation report that Hewitt was

responsible for in excess of 5 kilograms of crack cocaine. We affirm the denial of

Hewitt’s motion for a reduction of sentence.

      AFFIRMED.




                                          2